ORDER

PER CURIAM:
AND NOW, this 17th day of August, 1999, the Order of the Commonwealth Court is REVERSED, appellant’s complaint is REINSTATED and this matter is REMANDED to the Commonwealth Court for further proceedings. The Commonwealth Court misapplied the governing legal standard. Under the Whistleblower Act, 43 P.S. §§ 1421 et seq., assuming the truth of all the allegations in appellant’s Complaint and drawing all inferences reasonably deducible therefrom, appellant has pled facts sufficient to sustain a cause of action. Accordingly, the Commonwealth Court erred by granting appellees’ Motion for Judgment on the Pleadings. Jurisdiction is relinquished.
Justice CAPPY dissents.